DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 36-38, 41, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 does not further limit the subject matter of claim 22 because the limitation cited in claim 23 has already been included in claim 22.
Claims 36 and 38 are indefinite because claim 22 defines a non-cutting edge structure which is defined by the specification as a housing or frame, so the claims 36 and 38 don’t further define the limitation. 
Claim 41 does not further limit the subject matter of claim 39 because the limitation cited in claim 41 has already been included in claim 39.
Claim 45 is indefinite because claim 39 defines a non-cutting edge structure which is defined by the specification as a housing or frame, so the claim 45 doesn’t further define the limitation. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-27, 33, 34, and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Ogawa et al. (US 2011/0042847).
Ogawa et al. discloses the invention comprising: at least one cutting edge structure44; at least one non-cutting edge structure 46 coupled to each of said at least one cutting edge structure, both said cutting and non-cutting edge structures/frame comprised of a polymeric material (see, e.g., Figures 1B & 8A-9C and paras 0083, 0125, & 0131), said polymeric material produced by a precursor material for said polymeric material (see, e.g., paras 0087-0089 -- resin 40 contains a curable polymer solution); said precursor material is comprised of a monomer material, an oligomer material, or any combination thereof (paras 0083, 0125, & 0131); an epoxy based material (see para. 0007); curing comprises cross-linking or polymerization (see para. 0125); wherein said polymeric material is cured by heat, light, or a combination thereof (see para. 0125); polymeric material is comprised of Poly (methyl methacrylate) (PMMA) or Polydimethylsiloxane (PDMS)(see para. 0125); wherein said at least one cutting edge structure comprises a gothic arch, a roman arch, or one or more undercuts (see Fig. 1F).


Allowable Subject Matter
Claims 28-32, 35, 37, and 42-45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724